Citation Nr: 1633037	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-04 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bronchial asthma.  


WITNESSES AT HEARING ON APPEAL

The appellant, N.C., Dr. M.S.M., and I. P.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran, who died in April 2009, was in missing status from November 1944 to February 1945, had Recognized Guerrilla service from February 1945 to May 1945 and Regular Philippine Army Service from May 1945 to May 1946.  The appellant is a surviving daughter.  

This appeal comes to the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In July 2008, the RO denied service connection for bronchial asthma.  The Veteran disagreed with that decision and in March 2009, he was issued a Statement of the Case.  However, in April 2009, prior to perfecting an appeal, the Veteran died as a result of chronic obstructive pulmonary disease.  

In May 2009, the Veteran's surviving daughter filed a substantive appeal on which she essentially requested that she be substituted as the appellant for the pending claim.  

In November 2009, the appellant filed a claim of entitlement to service connection for bronchial asthma for the purpose of receiving accrued benefits.  In May 2010, the RO denied that claim.  The appellant disagreed with that decision, and this appeal ensued.  

In May 2014, the Board remanded the case for additional development.  Following that development, the RO granted the appellant's motion to be substituted for the Veteran in pursuing his claim of entitlement to service connection for bronchial asthma.  

In November 2012, during the course of the appeal, the appellant had a videoconference with the Veterans Law Judge whose signature appears at the end of this decision.  


FINDING OF FACT

The Veteran's bronchial asthma was first manifested many years after his separation from service, and the preponderance of the evidence is against a finding that it is in any way related to service or any event of service.  


CONCLUSION OF LAW

Bronchial asthma is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the appellant of the information and evidence necessary to substantiate her claim and to assist her in obtaining relevant evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify the appellant as to the information and evidence necessary to substantiate a claim was satisfied by a letter to the Veteran in March 2008, a telephone contact with the Veteran and his daughter in February 2009, and a letter to the appellant in June 2014.    

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and the VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any unobtained, relevant, available evidence which could support her claim; and there is no evidence of any VA error in assisting her that could affect the essential fairness of the adjudication.  Thus, no further notice or assistance to the appellant is required to fulfill the VA's duty to assist her in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During her November 2012 hearing with the undersigned Veterans Law Judge, the appellant testified that the Veteran's bronchial asthma developed in service as a result of the harsh environmental conditions and physical rigors he sustained as a Philippine guerilla during World War II.  The appellant stated that the Veteran continued to experience bronchial asthma after service and that service connection was warranted.  Therefore, she maintained that she was entitled to accrued benefits.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim.  

Accrued benefits are periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions, or those based on evidence of record at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, e.g., the veteran's child; (ii) the veteran had a claim pending at the time of death; (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2014); 38 C.F.R. § 3.1000 (2015); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Typically, only the evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000 (2015).  However, the law regarding accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145 (2008).  Section 212 created a new statute which provides that, if a claimant dies while a claim or appeal for any benefit under a law administered by VA is pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion. 38 U.S.C.A. § 5121A (West 2014).  In addition, the new statute permitted the submission of additional evidence in support of the claim.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

In this case, the evidence is negative for any complaints or clinical findings of bronchial asthma in service.  The report of the Veteran's May 1946 service separation examination, shows that his ear, nose, throat, and lungs were normal.  A chest X-ray taken at that time was also normal.  

During a November 2012 hearing, the appellant suggested that the Veteran had told her that his asthma had started in 1942.  Not only is there no objective evidence of record to support that statement, that onset would have been before his active service for VA purposes.  In this regard, there is no competent evidence that asthma underwent an increase in the underlying pathology during service.  Thus, there would be no basis for service connection for asthma on the basis of aggravation. 

During the hearing, the appellant also testified that she since the time she was 7 or 8 years old, she had noticed that the Veteran had asthma.  However, that would have been no earlier than 1958, many years after service.  

The appellant is competent to report what she observed while she was growing up.  For example, she is competent to report that she first noticed the Veteran's breathing difficulty when she was 7 or 8 years old and that it was present thereafter.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that she was competent by training or experience to diagnose any pathology causing that difficulty.  The question of an etiologic relationship between the Veteran's bronchial asthma and any incident during his service involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (2009).  Not only is chronic, identifiable bronchial asthma uncorroborated by the evidence in the service, it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the appellant.).  

During the appellant's video conference, Dr. M.S.M. testified that he had been treating the Veteran for asthma since 2002.  That doctor reported that the Veteran's asthma had been present for a long time but did not report a date of onset or a nexus to service.  

In September 2003, W.C.G., a 74 year old retired dentist and sanitarian, reported that from 1944 to 1947, the Veteran had been treated by Dr. A.B. for multiple disorders.  However, W.C.G. did not specifically cite treatment for bronchial asthma.  

Records dated since 2002, such as a January 2005 report from R.C., M.D., show that the Veteran continued to receive treatment and medication for asthmatic bronchitis.  However, there is no competent evidence of a nexus between the that disability and service.  

The Board finds that the normal medical findings at the time of the Veteran's separation from service, and the absence of any medical records of a diagnosis or treatment of asthma for many years after service, are probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  The Board finds that the preponderance of the evidence shows that the Veteran's bronchial asthma had its onset many years after service and that it is unrelated to service.  

Absent evidence of bronchial asthma in service or competent evidence of a nexus to service, the Board finds that Veteran's bronchial asthma does not meet the criteria for service connection.  Because service connection is not warranted for bronchial asthma, the appellant does not meet the criteria for accrued benefits, or for service connection as a substitute claimant.  Accordingly, the appeal is denied.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bronchial asthma, as a substitute claimant or for accrued benefits.  Therefore, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to service connection for bronchial asthma, as a substitute claimant or for accrued benefits, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


